Citation Nr: 1534611	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  12-32 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical treatment provided at Munroe Regional Medical Center on May 2, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 administrative decision by the VAMC in Gainesville, Florida, which denied a claim for payment or reimbursement for the cost of medical treatment provided at Munroe Regional Medical Center on May 2, 2012.  The Veteran timely appealed.

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his September 2012 VA Form 9, substantive appeal to the Board, the Veteran requested to appear for a Board hearing by live videoconference at a VA Regional Office (RO) before a Veterans Law Judge.  The requested hearing was subsequently scheduled for June 1, 2015 at the St. Petersburg, Florida RO.  See April 27, 2015 VA correspondence to the Veteran.  

In response to the April 2015 hearing notification letter, the Veteran submitted correspondence dated May 2, 2015 (received at the VA Evidence Intake Center in Newnan, Georgia on May 11, 2015) respectfully requesting to reschedule his June 1, 2015 hearing because he had to be out of town for his daughter's wedding on May 30 and would not be back in time to attend the June 1, 2105 hearing.  

The Board finds that the Veteran requested to reschedule his hearing in a timely manner and provided good cause for the need to reschedule the hearing; however, it does not appear that any action was taken on this request.  See 38 C.F.R. § 20.704(c).

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  The appellant is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he so chooses.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700.  In light of the appellant's request, the case is remanded for the appellant to be scheduled for a video conference before a Veterans law Judge.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a video-conference at the RO in St. Petersburg, Florida before a Veterans Law Judge sitting in Washington, DC.  The RO should notify the appellant of the date, time and place of the hearing.  After the hearing is conducted, or in the event the appellant withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




